Citation Nr: 1809606	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran was noted as having bilateral pes planus on his enlistment examination.

2.  The Veteran's preexisting bilateral pes planus did not increase in severity beyond its natural progression during his active service.


CONCLUSION OF LAW

Bilateral pes planus was not aggravated by active service.  38 U.S.C. §§ 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that an injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.

The law provides that an increase in disability must consist of worsening of the enduring disability. Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis, 276 F.3d at 1345 (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is not entitled to service connection for bilateral pes planus.

The Veteran's service treatment records include a February 1979 enlistment examination, which found that he had asymptomatic first degree pes planus.  He was later seen on multiple occasions during service with complaints regarding his feet.  

A December 1979 physical profile record indicated that the Veteran had bilateral pes planus and was not fit for duty.  It was also noted that he was awaiting a medical board.

A February 1980 entrance physical standards board (EPSBD) proceedings report indicated that the Veteran had a long history of pes planus with a history of pain with exertion prior to active duty.  A physical examination was unremarkable except for bilateral pes planus and pain on palpation at the medial plantar fascial area at the medial arch.  He was diagnosed with painful bilateral pes planus with decided eversion of the foot and marked bulging of the inner boarder due to inward rotation of the astralgus.  It was found that the Veteran did not meet the procurement standards, and he was placed on a temporary 90-day profile of no standing for over 10 minutes per hour.

In February 1980, the Veteran signed a written statement indicating there had been no change in his medical condition.  He was subsequently discharged from service because he did not meet the procurement medical fitness standards.

Initially, the Board finds that the presumption of soundness does not apply in this case, as bilateral pes planus was specifically noted on the entrance examination.  Thus, the remaining question is whether the Veteran's preexisting bilateral pes planus was aggravated by his military service.

Although the Veteran did seek treatment for his feet in service, that fact alone does not demonstrate aggravation.  Rather, the evidence must show that the disorder increased in severity beyond its natural progression during his active service. Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).

The Board finds it significant that there is no indication that the Veteran was seen for any foot disorder shortly after service or for several decades thereafter.  Evidence of a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a preexisting condition was aggravated by military service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In October 2012, a VA examiner also opined that it is less likely than not that the Veteran's bilateral pes planus was aggravated beyond the expected progression by any events or conditions of his military service. In support of her opinion, the examiner explained that there is very little change in the x-ray findings from his military service in 1979 and the current studies in 2012, which are of a mild degenerative nature.  She noted that the Veteran had served for only a brief period of time and had no acute injuries to the feet.  Although he did experience pain in his feet with physical exertion, she also noted that the medical board report had indicated that he had the same pain prior to service. The examiner also found it significant that there was no medical evidence of medical intervention for foot complaints or problems after military service until 2011 and 2012.  She stated that these instances are too remote from military service to be considered service-connected or aggravated by service.

The Board affords substantial probative weight to the October 2012 VA medical opinion because it is based on a review of the claims file, an accurate characterization of the evidence of record, and is supported by detailed rationale.  

There is no medical opinion otherwise stating that the Veteran's preexisting bilateral pes planus was aggravated by service.

The Board does acknowledge the Veteran's assertion at the July 2012 VA examination that his military boots and prolonged standing in service made his symptoms worse.  The Veteran is certainly competent to report as to observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the October 2012 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she supported her conclusion with rationale.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


